         Case 2:14-cr-00128-JCM-PAL Document 56
                                             57 Filed 06/08/21
                                                      06/14/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Tony Nivongso

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00128-JCM-PAL
12                  Plaintiff,                           STIPULATION TO CONTINUE
                                                         REVOCATION HEARING
13          v.
                                                         (Sixth Request)
14   TONY NIVONGSO,
15                  Defendant.

16
17          IT    IS     HEREBY      STIPULATED         AND      AGREED,   by    and   between
18   Christopher Chiou, Acting United States Attorney, and Brian Y. Whang, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
20   Public Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for
21   Tony Nivongso, that the Revocation Hearing currently scheduled on June 25, 2021 at 10:00
22   am, be vacated and continued to a date and time convenient to the Court, but no sooner than
23   ninety (90) days.
24          This Stipulation is entered into for the following reasons:
25
26
         Case 2:14-cr-00128-JCM-PAL Document 56
                                             57 Filed 06/08/21
                                                      06/14/21 Page 2 of 3




 1          1.      The supervised release petition alleges a new violation which is still pending
 2   before Judge Boulware in Case No. 2:19-323-RFB-NJK. Defense counsel cannot proceed on
 3   the current revocation hearing without resolving the new case.
 4          2.      Since the last requested continuance, the evidentiary hearing was held on March
 5   4, 2021. ECF No. 59. At the conclusion of the hearing, Judge Boulware ordered supplemental
 6   briefing.   The parties’ briefs were filed on April 20, 2021.            The motion remains
 7   pending. Additional time is needed for Judge Boulware rule on the motion.
 8          3.      The defendant is in custody and agrees with the need for the continuance.
 9          4.      The parties agree to the continuance.
10          This is the sixth request for a continuance of the revocation hearing.
11          DATED this 8th day of June 2021.
12
13    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
14
15       /s/ Raquel Lazo                                 /s/ Brian Y. Whang
      By_____________________________                 By_____________________________
16    RAQUEL LAZO                                     BRIAN Y. WHANG
      Assistant Federal Public Defender               Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:14-cr-00128-JCM-PAL Document 56
                                            57 Filed 06/08/21
                                                     06/14/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:14-cr-00128-JCM-PAL
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     TONY NIVONGSO,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday, June 25,

11                                                    October 15, 2021
     2021 at 10:00 a.m., be vacated and continued to _________________________ at the hour of

12   10:00 a.m.

13                June
            DATED this   14,
                       ___   2021.
                           day of June 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
